     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                )   Case No. 20CV1818-MMA-MSB
                                                )
10                         Plaintiff,           )   NOTICE OF MOTION AND JOINT
11                                              )   MOTION FOR CONTINUANCE OF
                                                )   PRETRIAL PROCEEDINGS
                           v.
12                                              )
                                                )
13     CISSY STEELE AKA CISSY GERALD;           )   Date: To Be Determined
       DIABOLIC VIDEO PRODUCTIONS,              )   Time: To Be Determined
14     INC; BLACK ICE LTD; ZERO                 )   Dept.: 2D
       TOLERANCE ENTERTAINMENT,                 )   Judge: Hon. Michael S. Berg
15     INC.; THIRD DEGREE FILMS; AND            )
16     ELEGANT ANGEL, INC.                      )   Complaint Filed: September 15, 2020
                                                )   Trial Date: NDS
17                                              )
                           Defendant.
                                                )   [Related to Document No. 43]
18                                              )
       __________________________________
19
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
           PLEASE TAKE NOTICE that as soon as the matter may be heard, in the
21
     courtroom of the Honorable Michael S. Berg, United States Magistrate Judge for the
22
     Southern District Court of the Southern District of California, located at 333 West
23
     Broadway, San Diego, California, Defendant Cissy Steele seeks an Order continuing the
24
     pretrial proceedings in this matter for sixty (60) days to allow defendant Cissy Steele
25
     time to substitute counsel.
26
           This Motion is made pursuant to Federal Rule of Civil Procedure 7(b), and LR.Civ.
27
28                                      1
                        NOTICE OF MOTION AND JOINT MOTION
00                   FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
1    16.1(f)(1)(b) and is based on this Notice and the supporting Memorandum Of Points and
2    Authorities, the Declaration of Douglas M. Wade in support, the pleadings and papers
3    on file herein, the record to date in this matter, and upon such other matters as may be
4    presented to the Court at the time of the hearing.
5
6    Dated: April 30, 2021                 LAW OFFICES OF DOUGLAS M. WADE
7
8                                          s/Douglas Wade______________________
                                           Douglas M. Wade
9                                          Counsel for Defendant, Cissy Steele
10
11   Dated: April 30, 2021                 GOMEZ TRIAL ATTORNEYS
12
13                                         s/Deborah Dixon_______________________
                                           Deborah Dixon
14                                         Counsel for Plaintiff, Jane Doe
15
16   Dated: April 30, 2021                 BIENERT KATZMAN LITTRELL WILLIAMS LLP

17
18
19                                         s/Anthony Bisconti________________________
                                           Anthony R. Bisconti
20                                         Counsel for Zero Tolerance Entertainment, Inc.,
                                           Third Degree Films, Diabolic Video Productions,
21                                         Inc., Black Ice LTD.(Brown, Jonathan)
22
23
24
25
26
27
28                                      2
                        NOTICE OF MOTION AND JOINT MOTION
00                   FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
1
2                    MOTION TO CONTINUE PRETRIAL PROCEEDINGS
3    I. FACTS IN SUPPORT OF MOTION
4           The instant action for damages and injunctive relief is brought under 18 U.S.C. §§
5    1591 – 1595 against multiple defendants. Defendant Cissy Steele was served with the
6    summons and original complaint on or about October 1, 2020. The Law Offices of
7    Douglas M. Wade has represented Defendant Cissy Steele since the filing of her Answer
8    to the Complaint on December 21, 2020.
9           Defendant Cissy Steele has advised the other parties that she recently has been
10   informed that she is an unnamed co-conspirator in a criminal action pending in the State
11   of New York entitled Jane Doe Nos. 1-57 v. Peter Nygard, et al., 210-CV-201285 (SDNY-
12   ER). Defendant Steele has further advised the parties that she also has been informed
13   that there is / are other civil action(s) in other jurisdictions involving the same or similar
14   issues based upon Mr. Nygard’s conduct which have been stayed pending resolution of
15   the criminal matters.
16          Defendant Cissy Steele and her counsel believe that the issues in the instant action
17   involve many of the same parties and the same issues as the actions against Peter
18   Nygard. At page 9, lines 22-26, the Amended Complaint pleads that Defendant Steele’s
19   actions involved Peter Nygard’s alleged criminal activities.
20          “44. Although Steele eventually did introduce Jane Doe to the influential
21          Fashion designer, the sole purpose was to provide Jane Doe to him
22          for commercial sex acts—not to help her pursue a modeling career as she t
23          old Jane Doe.
24          45. The fashion designer was a man named Peter Nygard, who is currently
25          being sued for the sex trafficking and rape of many women over a period
26          of decades.”
27          Defendant Cissy Steele and her counsel have discussed the need for Ms. Steele to
28                                       3
                         NOTICE OF MOTION AND JOINT MOTION
00                    FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
1    retain counsel with criminal law experience to advise her both in this matter and the
2    pending criminal action.
3           Plaintiff’s counsel has informed defense counsel that Plaintiff is a victim of the
4    alleged acts of Mr. Nygard in the pending criminal case in the Southern District of New
5    York. He has also informed defense counsel that Defendant Steele is an unindicted
6    defendant therein, and that Plaintiff’s counsel is cooperating with the Department of
7    Justice in that case.
8           Defendant Steele has advised the other parties that she has been informed that
9    The Law Offices of Douglas M. Wade lacks the necessary background and experience to
10   provide effective representation of counsel given her current exposure in these matters.
11   Her current counsel has advised the parties that he is informed that Ms. Steele has
12   contacted possible substitute counsel.
13   II. ARGUMENT
14          Fed. R. Civ. P. 6(b)(1)(A) provides:
15          “When an act may or must be done within a specified time, the court may, for
16   good cause, extend the time...if a request is made, before the original time or its extension
17   expires.”
18          When a party moves for an extension before the original time expires, “motions
19   to extend are to be liberally permitted.” Baden v. Craig-Hallum, Inc. 115 F.R.F. 582, 585 (D.
20   Minn. 1987).
21          It is well-established that trial courts have a “right to control their own dockets to
22   require that cases proceed in an orderly and timely fashion.” Thacker v. Slayton, 375 F.
23   Supp. 1332, 1336 (E.D. Va. 1974) (citing United States v. Inman, 483 F.2d 738, 740 (4th Cir.
24   1973)). The management of its docket is committed to the Court’s discretion.
25          Good cause exists for continuing the pretrial proceedings and their associated
26   deadlines. Given Ms. Steele’s representation to the parties that she is an unnamed and
27   alleged co-Defendant in the criminal matter pending in New York, that she requires
28                                        4
                          NOTICE OF MOTION AND JOINT MOTION
00                     FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
1    counsel with adequate experience in criminal matters to advise her, and her and her
2    counsel’s representation that The Law Offices of Douglas M. Wade is not qualified to do
3    so, the parties have agreed to allow Defendant Steele additional time to procure new
4    counsel.
5           Discovery has yet to begin and no trial date is set. Neither Plaintiff nor co-
6    Defendants will suffer undue prejudice or allow Defendant Steele to gain a tactical
7    advantage.
8           A Motion to Withdraw As Counsel of Record is schedule for hearing Judge
9    Anello, June 7, 2021 at 2:30 p.m.
10   III. CONCLUSION
11          For all of the reasons stated above, all counsel respectfully requests that this Court
12   grant a continuance to allow Ms. Steele time to retain substitute counsel with the
13   requisite criminal experience to represent her in the above-captioned matter, and enter
14   an Order granting a continuance of sixty (60) days in which she may do so.
15
16   Dated: April 30, 2021                  LAW OFFICES OF DOUGLAS M. WADE
17
18                                          s/Douglas Wade______________________
                                            Douglas M. Wade
19                                          Counsel for Defendant, Cissy Steele
20
     Dated: April 30, 2021                  GOMEZ TRIAL ATTORNEYS
21
22
                                            s/Deborah Dixon_______________________
23                                          Deborah Dixon
                                            Counsel for Plaintiff, Jane Doe
24
     //
25
26
27
28                                       5
                         NOTICE OF MOTION AND JOINT MOTION
00                    FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
1    Dated: April 30, 2021         BIENERT KATZMAN LITTRELL WILLIAMS LLP
2
3
4                                  s/Anthony Bisconti__________________________
                                   Anthony R. Bisconti
5                                  Counsel for Zero Tolerance Entertainment, Inc.,
                                   Third Degree Films, Diabolic Video Productions,
6                                  Inc., Black Ice LTD.(Brown, Jonathan)
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      6
                        NOTICE OF MOTION AND JOINT MOTION
00                   FOR CONTINUANCE OF PRETRIAL PROCEEDINGS
